       Case 7:20-mc-00119-CS Document 19 Filed 04/17/20 Page 1 of 6



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

                                           X
In Re DMCA Subpoena to Google LLC          :
                                           :
                                             Case No. 7:20-mc-00119-CS
                                           :
                                           :
                                             Honorable Cathy Seibel
                                           :
                                           :
                                           :
                                           :
                                           X


PLAINTIFF WATCH TOWER BIBLE AND TRACT SOCIETY OF PENNSYLVANIA’S
  MEMORANDUM OF LAW IN SUPPORT OF ITS OPPOSITION TO MOTION TO
                            QUASH




                                    1
          Case 7:20-mc-00119-CS Document 19 Filed 04/17/20 Page 2 of 6



                                      INTRODUCTION

       Watch Tower submits this memorandum and accompanying sworn declaration in

response to this Court’s April 2, 2020 order ruling Movant’s original arguments for quashing

were without merit and directing Watch Tower to respond to two factual issues, namely, (1)

Watch Tower’s good faith use of the DMCA subpoena process to initiate copyright infringement

lawsuits, and (2) Watch Tower’s holding valid copyrights to the videos reproduced in their

entirety by Movant—none of which are “undercover” or edited videos.

        WATCH TOWER’S GOOD FAITH USE OF THE DMCA SUBPOENA PROCESS
               TO INITIATE COPRIGHT INFRINGEMENT LAWSUITS

       As Movant readily admits, over the past few years, there has been a proliferation of

infringements of “videos which Watch Tower has produced using an all-volunteer workforce”.

Jane/John Doe’s Reply in Support of Objection and Motion to Quash DMCA Subpoena at ¶14.

Stated more accurately, the videos were produced by “unsalaried members of a religious order.”

The Watchtower, September 1, 2015, p. 6.

       Beginning in June 2018, Watch Tower undertook concentrated efforts to address the

global theft of its intellectual property. See Declaration of Paul D. Polidoro, dated April 17,

2020 (hereinafter “Polidoro Decl.”) ¶5. To identify a possible defendant for a copyright

infringement lawsuit in the United States, Watch Tower availed itself of its statutory rights under

the DMCA. Id. at ¶6. The vast majority of these subpoenas were issued from June 2018-June

2019. Id.at ¶7.

       The information obtained from these subpoenas has, thus far, provided little in the way of

information necessary to identify a potential defendant. As Movant concedes, “this is the year

2020 and things like VPNs, anonymous proxies, and TOR exit nodes frustrate [Watch Tower] at

every turn.” Jane/John Doe’s Reply at 1. When some identifying information was obtained,


                                                2
          Case 7:20-mc-00119-CS Document 19 Filed 04/17/20 Page 3 of 6



usually the infringer resided outside of the United States, such as in South America or Europe.

See Polidoro Decl. ¶8.

       At the end of last year, Watch Tower’s Legal Department was finally able to identify a

few potential domestic defendants to bring a copyright infringement action.           Id. at ¶9.

Undertaking litigation with its attendant expenses was and is carefully considered because

Jehovah’s Witnesses’ efforts are “supported entirely by voluntary donations.”           See The

Watchtower, September 1, 2015, p.6, Polidoro Decl.¶10. Nevertheless, given the compelling

need to institute lawsuits to stem the tide of infringements, in December 2019, the Legal

Department was directed to institute legal action. Id. at ¶11. After considering a variety of

factors, including jurisdiction, a decision was made as to the first defendant to be sued. Id. at

¶12. A Manhattan law firm specializing in intellectual property matters was retained as trial co-

counsel. Id. at ¶13. Since the beginning of 2020, the Legal Department has been working with

outside counsel to draft the complaint. Id. at ¶14.    But for the delay caused by the ongoing

COVID-19 pandemic, the complaint would have already been filed.            Id. at ¶15. Once the

complaint is filed in the United States District Court Southern District of New York in the

coming weeks with the Court’s permission the undersigned will file an informative motion with

this Court providing the docket number. Id. at ¶16.

       Watch Tower’s forthcoming copyright infringement lawsuit will not end its efforts to

take steps to address other ongoing continued infringements. To this end, Watch Tower will

continue to avail itself of its statutory rights to pursue DMCA subpoenas to identify other

potential defendants. The instant subpoena is one such effort.

           MOVANT POSTED VIDEOS—IN THEIR ENTIRETY—PRODUCED AND
                       COPYRIGHTED BY WATCH TOWER

       The instant subpoena encompasses five videos posted by Movant. All of the material



                                                3
            Case 7:20-mc-00119-CS Document 19 Filed 04/17/20 Page 4 of 6



reproduced in their entirety in these videos was produced and copyrighted by Watch Tower. See

Polidoro Decl. ¶19. None of the videos are “undercover” or edited videos. Id at ¶18. Movant’s

five video postings are:

       1.    Choose Your Apps Wisely

       Movant posted the Choose Your Apps Wisely video in its entirety, including Watch

Tower’s copyright notification that appears at the end of this video. Movant posted this unedited

video without providing criticism. See Polidoro Decl. ¶20.

       The Choose Your Apps Wisely video is not an “undercover” video of meetings. All of the

material in this video was produced and copyrighted by Watch Tower. This video was shown at

the congregation meetings of Jehovah’s Witnesses in the United States during the week of March

23, 2020 See Polidoro Decl. ¶21

       2. Whose Leadership Can You Trust?

       Movant posted the Whose Leadership Can You Trust? video in its entirety, including

Watch Tower’s copyright notification that appears at the end of this video. Movant posted the

unedited video without providing criticism. See Polidoro Decl. ¶22.

       The Whose Leadership Can You Trust? video is not an “undercover” video of meetings.

All of the material in this video was produced and copyrighted by Watch Tower. This video was

shown in connection with the Special Talk presented at the weekend congregation meetings of

Jehovah’s Witnesses during the weeks of March 23 and March 30, 2020. See Polidoro Decl. ¶23

       3. How Can You Support LDC?

       Movant posted the How Can You Support LDC? video in its entirety, including Watch

Tower’s copyright notification that appears at the end of this video. Movant posted the unedited

video without providing criticism. See Polidoro Decl. ¶24




                                               4
          Case 7:20-mc-00119-CS Document 19 Filed 04/17/20 Page 5 of 6



       The How Can You Support LDC? video is not an “undercover” video of meetings. All of

the material in this video was produced and copyrighted by Watch Tower. This video was

shown at the congregation meetings of Jehovah’s Witnesses in the United States during the week

of September 23, 2019. See Polidoro Decl. ¶25.

       4. Congregation Accounting Training Video #1

       Under the title “Congregation Accounting Training Video #1,” Movant posted 9 training

videos in their entirety, including Watch Tower’s copyright notification that appears at the end of

each individual video. Movant posted the unedited videos without providing criticism. See

Polidoro Decl. ¶26.

       These videos are not “undercover” videos of meetings. All of the material in this video

was produced and copyrighted by Watch Tower.               These training videos are used in

congregations throughout the United States. See Polidoro Decl. ¶27.

       5. Congregation Accounting Training Video #2

       Under the title “Congregation Accounting Training Video #2,” Movant posted 4 training

videos in their entirety, including Watch Tower’s copyright notification that appears at the end of

each individual video. Movant posted the unedited videos without providing criticism. See

Polidoro Decl. ¶28

       These videos are not “undercover” videos of meetings. All of the material in this video

was produced and copyrighted by Watch Tower.               These training videos are used in

congregations throughout the United States. See Polidoro Decl. ¶29.

       In sum, Movant posted complete, unedited videos produced and copyrighted by Watch

Tower without providing criticism. Unlike the Reddit poster in In re DMCA Subpoena to Reddit,

Inc., No. 19-MC-80005, 2020 WL 999788 (N.D. Cal. Mar. 2, 2020), this Movant did not post one




                                                5
          Case 7:20-mc-00119-CS Document 19 Filed 04/17/20 Page 6 of 6



page of Watch Tower’s intellectual property with critical statements on a website geared to

commentary or post one document with critical commentary on Reddit. Rather, this Movant

took a number of Watch Tower’s copyrighted videos and posted them in their entirety on the

internet. Movant now seeks a judicial imprimatur for his/her actions. While Movant is free to

express his/her opinions, Movant may not purloin the creative works of others to create a shadow

website of Jehovah’s Witnesses’ intellectual property.

                                        CONCLUSION

       Movant’s allegations against Watch Tower are false.

       Watch Tower has used the DMCA subpoena process in good faith. Watch Tower’s

copyright infringement lawsuit is forthcoming. Watch Tower holds copyrights to the infringed

videos reproduced in their entirety by Movant. None of the videos reproduced by Movant are

“undercover” or edited videos.

       Watch Tower respectfully requests that the Court deny Movant’s motion to quash and

order Google to comply with the subpoena forthwith.

Dated: April 17, 2020
Patterson, New York                         Respectfully submitted,

                                            WATCH TOWER BIBLE AND TRACT
                                            SOCIETY OF PENNSYLVANIA
                                            Legal Department
                                            200 Watchtower Drive
                                            Patterson, NY 12563
                                            Telephone: 845-306-1000
                                            Facsimile: 845-306-0709

                                             /s/ Paul D. Polidoro
                                             Paul D. Polidoro
                                             Associate General Counsel
                                             SDNY Bar No. PP2509

                                             Attorneys for Plaintiff




                                                6
